DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
Examiner notes that calls were placed and messages left to attorney of record, David Safran, on 10/13, 10/14, 10/17, and 10/18 to discuss amendments to the claims to place the application is condition for allowance. The Examiner did not receive any returned phone calls from Applicant’s representative, and requests updated correspondence information if the phone number of record is no longer correct. Alternatively, Examiner suggests filing an Internet Communication Authorization form so that e-mail correspondence can be made in lieu of telephonic communication.

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 07-27-2022. As directed, claims 1, 9, 12, 15, and 17 have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-20 are currently pending in the application. 
Response to Amendment
Applicant has amended claims 9, 12, and 15 to address minor informalities within these claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claim 1 to address indefinite language. The previously held claim rejection under 35 USC 112(b) of claim 1 and its dependents is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-The “tensioning device” in claims 1-2, 6, 9-10, and 13-20, which is described at paragraph 73 of Applicant’s Specification.
-The “tensioning mechanism” in claims 1 and 16, which is described at paragraph 80 of Applicant’s Specification.
-The “tensioning part” in claims 17-18, described at paragraph 238 of Applicant’s Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-8 recite “that decreases the force required for tensioning of the tensioning device is increased during preparation of the pressure generator for producing a discharge from the inhaler”, which renders the claim indefinite. It is unclear as construed how the tensioning of the tensioning device is simultaneously increased and decreased. For the purposes of examination, the limitation will be construed to read “that decreases the force required for tensioning of the tensioning device while tension of the tensioning device is increased during preparation of the pressure generator for producing a discharge from the inhaler” to clarify that the force introduced, for instance by the user, to the tensioning decreases while the tensioning of the tensioning device increases.
Claims 2-16 are rejected by virtue of their dependency on claim 1.
Regarding claim 8, lines 1-2 recite “the actuating lever”. There is insufficient antecedent basis for this limitation in claim 8 because the “actuating lever” is first introduced in claim 7, but claim 8 depends from claim 1.
For the purposes of examination, the claim will be interpreted to depend from claim 7 so that the limitation has proper antecedent basis.
Regarding claim 9, lines 1-2 recite “the actuating lever”. There is insufficient antecedent basis for this limitation in claim 8 because the “actuating lever” is first introduced in claim 7, but claim 8 depends from claim 1.
For the purposes of examination, the claim will be interpreted to depend from claim 7 so that the limitation has proper antecedent basis.
For the purposes of examination, the limitation is deemed to be met if each of the short and the long arm respectively achieve the limitations of being “pivotably connected to the actuating lever” and “acting on the pressure generator”.
Regarding claim 14, lines 2-3 recite “the tensioning device can be tensioned,” which renders the claim indefinite because it is unclear whether the tensioning device is being positively claimed as being in a tensioned state. For the purposes of examination, the limitation will be interpreted such that “the tensioning device is configured to be tensioned”.
Regarding claim 15, line 2 recites “the arm”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests either amending the limitation to appropriately introduce “an arm”, or clarifying whether this “arm” is related to the recited arms in claim 12 by amending the dependency of claim 15.
Claim 16 is rejected by virtue of its dependence on claim 15.
Regarding claim 16, lines 2 and 4 recite “the arm”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 15 in accordance with the previously suggestion to overcome this rejection.
Regarding claim 16, lines 2-3 and 4 recite “the pump device”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests either amending the limitation to appropriately introduce “a pump device”, or clarifying whether this “pump device” is related to the recited pump device in either claim 5 or claim 14 by amending the dependency of claim 16.
Regarding claim 16, line 3 recites “the lever gear”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests either amending the limitation to appropriately introduce “a lever gear”, or clarifying whether this “lever gear” is related to the recited lever gear in claims 2-4, or 10-12 by amending the dependency of claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 2003/0178021).
Examiner notes that this rejection applies to a first interpretation of the Rasmussen reference.
Regarding claim 1, Rasmussen discloses an inhaler (“inhaler” as described at line 1 of paragraph 31), comprising: 
an inhaler body (1) (paragraph 31, lines 1-2; Fig. 1), 
a pressure generator (4) in the inhaler body (1) (paragraph 33, lines 1-7; Fig. 2), 
a tensioning device (2) for driving the pressure generator (4) (abstract, lines 1-2; paragraph 31, lines 1-9; paragraph 33, lines 1-4; Fig. 2), and 
a tensioning mechanism (6) for tensioning the tensioning device (2) (paragraph 31, lines 7-9; paragraph 44, lines 1-5; Fig. 2), the tensioning mechanism (6) being constructed in a manner producing a gear reduction effect that decreases the force required for tensioning of the tensioning device (2) while tension of the tensioning device is increased during preparation of the pressure generator (4) for producing a discharge from the inhaler (“inhaler” as described at line 1 of paragraph 31) (paragraph 44, lines 1-10; paragraph 47, lines 1-5, where increased compression of the canister represents an increase in the magnitude of applied tension as compression is a negative tension value, i.e. the absolute value of the force increases as compression increases; paragraph 55, lines 1-9), said tensioning mechanism (6) comprising a lever (“triggering mechanism” which includes lever 12) which is operable for both tensioning of the tensioning device (2) and release of the tensioning to produce discharge from the inhaler (“inhaler” as described at line 1 of paragraph 31) (paragraph 46, lines 1-12).
Regarding claim 2, Rasmussen discloses an inhaler according to claim 1, as discussed above.
Rasmussen further discloses wherein the lever (“triggering mechanism” which includes lever 12) drives a lever gear (10) for tensioning the tensioning device (2) (paragraph 46, lines 1-12).
Regarding claim 3, Rasmussen discloses an inhaler according to claim 2, as discussed above.
Rasmussen further discloses wherein the lever gear (10) is configured for force increase (paragraph 46, lines 1-11).
Regarding claim 4, Rasmussen discloses an inhaler according to claim 2, as discussed above.
Rasmussen further discloses wherein the lever gear (10) has an elbow lever which has two lever arms (10B, 10C) one end of which is connected to said lever (“triggering mechanism” which includes lever 12) by a joint (10F) (paragraph 57, lines 1-12; paragraph 61, lines 1-8; Fig. 9).
Regarding claim 6, Rasmussen discloses an inhaler according to claim 4, as discussed above.
Rasmussen further discloses wherein the elbow lever produces a direction of movement that acts on the tensioning device (2) in a direction that is axial (paragraph 46, lines 1-6).
Regarding claim 13, Rasmussen discloses an inhaler according to claim 1, as discussed above.
Rasmussen further discloses wherein the pressure generator (4) is configured to spray a pharmaceutical agent preparation by energy stored in the tensioning device (2) (paragraph 33, lines 1-6; paragraph 37, lines 8-10).
Regarding claim 14, Rasmussen discloses the inhaler according to claim 2, as discussed above.
Rasmussen further discloses wherein the pressure generator (4) has a pump device (“valve spring”) which is axially movable by the lever gear (10) by which the tensioning device (2) can be tensioned (paragraph 33, lines 1-12; paragraph 45, lines 1-4), the pump device (“valve spring”) being adapted to convey a pharmaceutical agent preparation out of- 4 -Docket No. 740126-326 Application No. 16/101,617 a discharge nozzle (11) in the case of a movement of the pump device (“valve spring”) caused by the tensioning device (2) (paragraph 33, lines 1-12; paragraph 45, lines 1-4).  
Claims 1-4, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 2003/0178021).
Examiner notes that this rejection applies to a second interpretation of the Rasmussen reference.
Regarding claim 1, Rasmussen discloses an inhaler (“inhaler” as described at line 1 of paragraph 31), comprising: 
an inhaler body (1) (paragraph 31, lines 1-2; Fig. 1), 
a pressure generator (4) in the inhaler body (1) (paragraph 33, lines 1-7; Fig. 2), 
a tensioning device (2) for driving the pressure generator (4) (abstract, lines 1-2; paragraph 31, lines 1-9; paragraph 33, lines 1-4; Fig. 2), and 
a tensioning mechanism (6) for tensioning the tensioning device (2) (paragraph 31, lines 7-9; paragraph 44, lines 1-5; Fig. 2), the tensioning mechanism (6) being constructed in a manner producing a gear reduction effect that decreases the force required for tensioning of the tensioning device (2) while tension of the tensioning device is increased during preparation of the pressure generator (4) for producing a discharge from the inhaler (“inhaler” as described at line 1 of paragraph 31) (paragraph 44, lines 1-10; paragraph 47, lines 1-5, where increased compression of the canister represents an increase in the magnitude of applied tension as compression is a negative tension value, i.e. the absolute value of the force increases as compression increases; paragraph 55, lines 1-9), said tensioning mechanism (6) comprising a lever (9, 9A) which is operable for both tensioning of the tensioning device (2) and release of the tensioning to produce discharge from the inhaler (paragraph 44, lines 1-10; paragraph 52, lines 1-12).  
Regarding claim 2, Rasmussen discloses the inhaler according to claim 1, as discussed above.
Rasmussen further discloses wherein the lever (9, 9A) drives a lever gear (8) for tensioning the tensioning device (2) (paragraph 52, lines 1-15).  
Regarding claim 3, Rasmussen discloses the inhaler according to claim 2, as discussed above.
Rasmussen further discloses wherein the lever gear (8) is configured for at least one of gear reduction and force increase (paragraph 44, lines 1-8; paragraph 55, lines 1-9).  
Regarding claim 4, Rasmussen discloses the inhaler according to claim 2, as discussed above.
Rasmussen further discloses wherein the lever gear (8) has an elbow lever (8C) which has two lever arms (see horizontal and vertical arms as illustrated in Fig. 13) one end of which is connected to said lever (9, 9A) by a joint (see annotated Fig. 8; paragraph 53, lines 1-7).  

    PNG
    media_image1.png
    473
    647
    media_image1.png
    Greyscale


Regarding claim 7, Rasmussen discloses the inhaler according to claim 1, as discussed above.
Rasmussen further discloses wherein the lever (9, 9A) is an actuating lever which has an actuating section (9) for manual actuation thereof (paragraph 55, lines 1-9).  
Regarding claim 9, Rasmussen discloses the inhaler according to claim 7, as discussed above.
Rasmussen further discloses wherein the actuating lever is configured to increase a force that acts on an actuating section of the actuating lever such that the increased force tensions the tensioning device (2) (paragraph 55, lines 1-9; see explanation of operation in paragraphs 68-69, 73, 83).  
Regarding claim 10, Rasmussen discloses the inhaler according to claim 7, as discussed above.
Rasmussen further discloses wherein the actuating lever (9, 9A) drives a lever gear (8) for tensioning the tensioning device (2) and wherein the lever gear (8) is configured such that a force acting on the actuating section (9) and increasing deviation of the actuating lever (9, 9A) in an actuating direction of the actuating lever (9, 9A) results in an increasing force that acts on the tensioning device (2) (paragraph 44, lines 1-9; paragraph 52, lines 1-9).  
Regarding claim 11, Rasmussen discloses the inhaler according to claim 7, as discussed above.
Rasmussen further discloses wherein the actuating lever (9, 9A) is configured in such a way that a force that acts on the actuating section (9) results in an increased force on the tensioning device due to a lever gear (8) (paragraph 44, lines 1-9; paragraph 52, lines 1-9).  
Regarding claim 13, Rasmussen discloses the inhaler according to claim 1, as discussed above.
Rasmussen further discloses wherein the pressure generator (4) is configured to at least one of pressurize and spray a pharmaceutical agent preparation by energy stored in the tensioning device (2) (abstract, lines 1-10; paragraph 33, lines 1-6).  
Regarding claim 14, Rasmussen discloses the inhaler according to claim 2, as discussed above.
Rasmussen further discloses wherein the pressure generator (4) has a pump device which is axially movable by the lever gear (8) by which the tensioning device (2) can be tensioned, the pump device being adapted to convey a pharmaceutical agent preparation out of- 4 -Docket No. 740126-326 Application No. 16/101,617 a discharge nozzle in the case of a movement of the pump device caused by the tensioning device (2) (paragraph 33, lines 1-12; paragraph 45, lines 1-4; paragraph 52, lines 1-15).  

Allowable Subject Matter
Claims 5, 8, 12, and 15-16 would be allowed if written in independent form and the claims were amended to overcome the rejections under 35 USC 112(b) outlined above.
Claims 17-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785